Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-10, 12, and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnarsson (U.S. Patent No. 8,240,587 B2).
Regarding Claim 1, Gunnarsson teaches a cone crusher (Figs. 1a+b; Col. 1, lines 12-26) comprising: a crushing head 22 being rotatably arranged about a substantially vertical main shaft 18 (Figs. 1a+b; Col. 3, lines 37-51 and Col. 4, lines 5-18) and on which crushing head 22 a first crushing liner 30 is mounted (Fig. 1a; Col. 3, line 52 through Col. 4, line. 4); 
a frame 16 on which a second crushing liner 32 is mounted, such that the first crushing liner 30 and the second crushing liner 32 together defines a crushing gap (Fig. 1a; Col. 3, line 52 through Col. 4, line. 4); an eccentric 20 rotatably arranged about a shaft axis defined by the main shaft 18 (Fig. 1a; Col. 3, lines. 37-51); a drive unit (drive shaft 24 and conical gear 26) arranged to rotate said eccentric 20 such that the crushing head 22, which is rotatably arranged on the eccentric 20, executes a gyratory 
a supporting device (piston 36, supporting plate 37, and upper tube part 58) being arranged inside a cavity of said main shaft 18 (Figs. 1a+b; Col. 4, lines 31-62), said supporting device 36, 37, and 58 being arranged to support the crushing head 22 (Fig. 1a; Col. 4, lines 31-62), and to be displaceable along the shaft axis for adjusting the width of the crushing gap (Figs. 1a+b; Col. 4, lines 46-50; “[b]y displacement of the supporting piston 36 in the vertical direction… the desired width of the crushing gap 34 can be set”), 
wherein the supporting device has an upper portion (piston 36 and supporting plate 37) enclosed by the crushing head 22 (Fig. 1a; Col. 4, lines 31-62; the upper portion 36 and 37 of the supporting device is enclosed by the crusher head 22, i.e., the crusher head 22 closes in the piston 36 and supporting plate 37 by covering the top of the cavity of shaft 18 in which piston 36 and supporting plate 37 are positioned), said upper portion 36 and 37 being arranged to provide said support to the crushing head 22 (Figs. 1a+b; Col. 4, lines 31-62), and 
a lower portion 58 extending downwards within the cavity of the main shaft 18 (Figs. 1a+b; Col. 4, lines 31-62 and Col. 5, lines 40-44; “the upper tube part 58… is fixedly connected to the supporting plate 37”), wherein the upper portion 36 and 37 and the lower portion 58 have different outer dimensions as defined transverse to the shaft axis (Figs. 1a+b; as can be seen in Figs. 1a+b, the outer dimensions of the upper portion 36 and 37 and the lower portion 58 are different as defined transverse to the shaft axis), such that a pressure-active surface is formed at a transition between the upper portion and the lower portion so as to form a variable-volume compression chamber 45 within the cavity below said pressure-active surface (Figs. 1a+b; Col. 4, lines 31-62; as best shown in Fig. 1b, the transition area between the upper 36 and 37 and lower 58 portions of supporting device creates a 
wherein the supporting device is transversely supported within the cavity at least at an upper support position at which the upper portion is transversely supported by the main shaft (as best shown in Fig. 1b, the upper portion 36 and 37 of the supporting device is transversely supported in the cavity by the main shaft 18 at least via friction), and at a lower support position at which the lower portion is transversely supported by the main shaft (Col. 4, lines 37-44 and Col. 6, lines 9-14; Figs. 1a+b; the lower support portion 58 is transversely supported by the main shaft 18 in the high-pressure oil line 47 by creating a pressure transversely on the tube part 58 via the oil in the line 47 being pressed towards the tube 58 due to the oil being constrained and directed by the inner walls of shaft 18 that define line 47). 
Regarding claim 2, Gunnarsson teaches the cone crusher according to claim 1 (Figs. 1a+b), wherein the supporting device 36, 37, and 58 is axisymmetric (Figs. 1a+b) and wherein the upper portion has a first outer radial diameter and the lower portion has a second, smaller, outer radial diameter (Figs. 1a+b; as best shown in Fig. 1b, the upper portion 36 and 37 has a first outer radial diameter and the lower portion 58 has a second, smaller, outer radial diameter).
Regarding claim 5, Gunnarsson teaches the cone crusher according to claim 1 (Figs. 1a+b), wherein, when the supporting device 36, 37, and 58 is in a lowermost vertical displacement position, the lower portion 58 of the support device extends downwards within the cavity of the main shaft 18 such that parts of said lower portion 58 extends below the eccentric 20 (Fig. 1a shows parts of the lower portion 58 of the supporting device below the eccentric 20).
Regarding claim 8, Gunnarsson teaches the cone crusher according to claim 1 (Figs. 1a+b), wherein the supporting device 36 and 37 further comprises an upper sealing for sealingly connecting surfaces of the upper portion of the supporting device 36 and 37 with surfaces of the cavity (Col. 4, lines 
Regarding claim 9, Gunnarsson teaches the cone crusher according to claim 1 (Figs. 1a+b), wherein the supporting device 36, 37, and 58 is transversely supported within the cavity at an intermediate support position located in between the upper and lower support positions, and at which intermediate support position the lower portion 58 is transversely supported by the main shaft 18 (Figs. 1a+b; Col. 4, lines 31-62; oil chamber 45 is connected to and supported by the main shaft 18 and, as shown in Fig. 1, the bottom of oil chamber 45 transversely supports the lower portion of the supporting device, i.e., upper tube portion 58, at least via friction).
Regarding claim 10, Gunnarsson teaches the cone crusher according to claim 9 (Figs. 1a+b), wherein the intermediate support position is located adjacent or at least near a bottom surface of the variable-volume compression chamber 45 (Figs. 1a+b; Col. 4, lines 31-62; the intermediate support position is at the bottom of oil chamber 45, i.e., the bottom surface of the variable-volume compression chamber).
Regarding claim 12, Gunnarsson teaches the cone crusher according to claim 9 (Figs. 1a+b), wherein the supporting device further comprises an intermediate sealing 59 for sealingly connecting surfaces of the supporting device 36, 37, and 58 with surfaces of the cavity (Col. 4, lines 58-62; Fig. 1b; sealing ring 59 sealingly connects surfaces of the supporting device, i.e., the end of upper tube part 58, with surfaces of the cavity, i.e., lower tube part 60 which includes surfaces located within the cavity).
Regarding claim 14, Gunnarsson teaches the cone crusher according to claim 9 (Figs. 1a+b), wherein the main shaft comprises a hydraulic-oil channel system 47 configured to provide hydraulic oil to the compression chamber 45 for providing said support and displaceability of the crushing head 22 (Figs. 1a+b; Col. 4, lines 31-62 and Col. 6, lines 9-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson.
Regarding claim 4, Gunnarsson fails to explicitly teach a ratio between a vertical dimension of the lower portion and a vertical dimension of the upper portion is at least 1.  Gunnarsson teaches that the piston 36, supporting plate 37, and upper tube part 58 are displaceable within the cavity of the main shaft (Col. 4, lines 46-62 and Col. 5, lines 40-48). One of ordinary skill in the art would recognize that the ratio between the vertical dimensions of the upper and lower portions of the shaft inherently effects the travel distance of the shaft actuator. This can be seen in Gunnarsson in which the travel distance of the shaft is limited by the length of lower tube part 58 which must be long enough to be fixed to the supporting plate 37 at the top of the pressure chamber 45 as well as stay connected to the lower tube part 60 while being displaced as well as the upper portions, i.e., supporting plate 37 and piston 36, which must be long enough to allow displacement within the pressure chamber 45 while maintaining the crushing head 22 above the shaft 18 and other components (Figs. 1a+b). Therein it would be in the purview of one of ordinary skill in the art to modify the prior art of Gunnarsson to have the ratios as claimed in order to arrive at the desired travel distance for the actuator.  It is noted that Applicant has not described that the length ratio optimization produces any unexpected or synergestic result, but merely states the obvious that the distance traveled depends on the length ratios.
Regarding claim 16, Gunnarsson fails to explicitly teach a ratio between a vertical dimension of the lower portion and a vertical dimension of the upper portion is 1.5.  Gunnarsson teaches that the 
Regarding claim 17, Gunnarsson fails to explicitly teach a ratio between a vertical dimension of the lower portion and a vertical dimension of the upper portion is at least 3.  Gunnarsson teaches that the piston 36, supporting plate 37, and upper tube part 58 are displaceable within the cavity of the main shaft (Col. 4, lines 46-62 and Col. 5, lines 40-48). One of ordinary skill in the art would recognize that the ratio between the vertical dimensions of the upper and lower portions of the shaft inherently effects the travel distance of the shaft actuator. This can be seen in Gunnarsson in which the travel distance of the shaft is limited by the length of lower tube part 58 which must be long enough to be fixed to the supporting plate 37 at the top of the pressure chamber 45 as well as stay connected to the lower tube part 60 while being displaced as well as the upper portions, i.e., supporting plate 37 and piston 36, which must be long enough to allow displacement within the pressure chamber 45 while maintaining the crushing head 22 above the shaft 18 and other components (Figs. 1a+b). Therein it would be in the .
Claims 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson as evidenced by Parks (“How to Calculate Piston Force” by Natasha Parks).
Regarding claim 3, Gunnarsson fails to explicitly teach a ratio between the first outer radial diameter and the second outer radial diameter is within the range 1.75-4.  As evidenced by Parks, it was known in the art at the time of the effective filing date that for pistons interacting with hydraulic oil in pressure chambers F=pA, where F is the piston force, p is the gauge pressure, and A is the bore area of the piston.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the support plate 37 of the piston 36 with a larger diameter than the upper tube part 58 fixed to the support plate 37 such that an area existed for the hydraulic oil in high-pressure oil chamber 45 to act upon such that a force is applied (Gunnarsson, col. 4, lines 31-62; Figs. 1a+b).  Routine experimentation of the prior art device in Gunnarsson of the diameter of the support plate 37 in relation to the diameter of the upper tube part 58, i.e., the result effective variable of area upon which the oil in the chamber may apply pressure, would lead one of ordinary skill in the art to arrive at the claimed ratios.   It is also noted that Applicant has not described that the diameter ratio optimization produces any unexpected or synergistic result, and instead Applicant has merely stated the obvious that a larger diameter for the upper portion results in a pressure-active surface for the oil to work on and a smaller diameter for the lower portion can cause structural integrity issues if it is too small.
Regarding claim 15, Gunnarsson fails to explicitly teach a ratio between the first outer radial diameter and the second outer radial diameter is within the range 1.75-2.5.  As evidenced by Parks, it was known in the art at the time of the effective filing date that for pistons interacting with hydraulic oil .
Claim 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson in view of Patterson (U.S. Patent No. 3,417,932).
Regarding claim 6, Gunnarsson recites the cone crusher of claim 1 (Figs. 1a+b), wherein the cone crusher further comprises a bearing assembly comprising a set of axial bearings 38 connecting the upper portion of the supporting device 36 with the crushing head 22 (Fig. 1a; Col. 4, lines 19-23).  Gunnarsson fails to explicitly teach an upper radial support bearing connecting, at the upper support position, the upper portion of the supporting device with an inner wall of the cavity.  Patterson teaches a cone crusher (Fig. 1) wherein an upper radial support bearing 27 connecting, at the upper support position, the upper portion of the supporting device 20 with an inner wall of the cavity 12 (Fig. 1, Col. 2, lines 49-69 and Col. 3, lines 65-69).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunnarsson to provide an upper radial support bearing connecting the 
Regarding claim 7, modified Gunnarsson recites the cone crusher according to claim 6, wherein at least one from the support device and the main shaft comprises a lubricating-oil channel system 44 and 46 configured to provide lubricating oil to the set of axial bearings and/or the upper radial support bearing 38 (Figs. 1a+b; Col. 4, lines 31-34; the “crusher 10 is further provided with a lubricating oil line 44 for supply of a lubricating oil… to a lubricating oil chamber 46 configuring in the cavity 40 above the supporting plate 37,” and as shown in Fig. 1a, the axial bearings 38 are in communication with the oil chamber 46).
Regarding claim 11, Gunnarsson recites the cone crusher according to claim 9 (Figs. 1a+b).  Gunnarsson fails to explicitly teach wherein the cone crusher further comprises an intermediate radial support bearing connecting, at the intermediate support position, the supporting device with an inner wall of the cavity.  Patterson teaches a cone crusher (Fig. 1) wherein the cone crusher further comprises an intermediate radial support bearing 27 connecting, at the intermediate support position, the supporting device 20 with an inner wall of the cavity (Fig. 1; Col. 2, lines 59-63; as shown in Fig. 1, the crusher post 20 is connected to piston 22 and an associated frame at a lower support position and bearings 27 at upper and intermediate support positions within the cavity in shaft 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunnarsson to provide an intermediate radial support bearing connecting the supporting device with the inner wall of the cavity at an intermediate support position.  Connecting the support device to the cavity with a radial support bearing at an intermediate support .
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered and they are persuasive with respect to the objection to the specification and the 35 U.S.C. § 112 rejection, but they are not persuasive with respect to the 35 U.S.C. §§ 102 and 103 rejections.
Information Disclosure Statement
Examiner thanks Applicant for correcting the IDS to include the proper reference.  The IDS and the proper reference have been considered.
Objection to the Specification
The amended abstract has been received and cures the deficiencies of the previous filed abstract.  Examiner has withdrawn the objection to the specification.
Rejections under 35 U.S.C. § 112
Applicant’s arguments in view of the amendments to the claims overcome the indefiniteness rejections.  Examiner has withdrawn the indefiniteness rejections.
Rejections under 35 U.S.C. § 102
Applicant argues that the upper tube part 58 identified as corresponding to the lower portion of the supporting device is not a lower portion of the support because “the upper tube part 58 is merely a means to provide lubrication oil to the upper part of the crusher and does not therefore form part of the supporting device.” Amendment, P. 8.  However, Examiner has considered this argument and does not find it persuasive for the following reasons. Gunnarsson teaches that the “the upper tube part 58… is fixedly connected to the support plate” and thus the support plate 37 and the upper tube part 58 form a 
Applicant also argues that the upper tube part 58 is not transversely supported by the lower tube part 60. Amendment, P. 9.  Examiner has considered this argument and it is not persuasive because this is not a position in the rejection.
Applicant further argues that the inner walls of shaft 18 do not transversely support the upper tube part 58 via constraining and directing the oil within the shaft 18 towards the upper tube part because “[t]he high-pressure oil line [47] encircles the upper tube part 58, and thus an equally strong transversally directed pressure is exerted on all parts of the outer wall of the upper tube part, with a net effect of no transversal support is created.” Amendment, Pgs. 9-10.  Examiner has considered this argument and it is not persuasive for the following reasons.  Applicant’s argument appears to admit there is transverse support exerted by the oil being constrained by the inner walls of shaft 18, but argues that the oil being pressed inward from all sides would cancel each other out.  However, the set up described by Applicant appears to actually provide strong transversal support because the forces are all pressing the upper tube part 58 towards the center of shaft 18 and thus transversely supporting the upper tube part 58 in maintaining a position in the center of the shaft 18.  It is also noted that the claim language does not require any sort of physical transverse support for the lower portion nor does Applicant argue that the claim requires any such support.  
Applicant also argues that Gunnarsson’s crusher addresses an issue of providing lubrication that requires the “upper and lower tube parts to sealingly and displacingly engage with each other in order 
Applicant finally argues that the elements of the claimed invention results in the support position of the crusher head being “situated relatively high” which “results in a generally improved balance of forces… as compared to the conventional design of having the variable-volume compression chamber situated at the bottom of the main shaft.” Amendment, P. 10.  However, Examiner has considered this argument and it is not persuasive because Applicant does not argue any claim elements missing in the prior art that results in these beneficial effects.
Rejections under 35 U.S.C. § 103
Applicant does not argue any of the obviousness rejections, and states that the rejected claims “all depend directly or indirectly from claim 1 and are thus also believed to be in condition for allowance based on the believed allowability of claim 1.” Amendment, P. 11.  For the reasons discussed above, claim 1 is not allowable and Examiner maintains the obviousness rejection of these claims.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.    
The combination of Gunnarsson and Patterson fails to teach the intermediate support position is located below the intermediate sealing which seals the variable-volume compression chamber. In Gunnarsson, the intermediate seal 59 is located near the bottom of the lower portion of the supporting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725